     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.1 Page 1 of 14

                                                                                                 FILED
                                                                                                Mar 23 2021
     Victoria Amelina
     Michael Sapelkin                                                                     CLERK, U.S. DISTRICT COURT
 2   1355 Nicolette Ave Unit 1313                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                       BY         s1 zenobiaa     DEPUTY
     Chula Vista, CA 91913
 3   619-721-3302
     vita.amelina@g mai l.com
 4
     Plaintiffs Pro Se
 5

 6

 7                                            UNITED STATES DISTRICT COURT

 8                                         SOUTHERN DISTRICT OF CALIFORNIA

 9

JO    Victoria A . Amelina and
      Michael S. Sapelkin, husband and wife,
II
                                      Plaintiffs,                                          '21 CV512 CAB LL
12                                                                  Case No.: Number_===========-
      vs.
13
                                                                    COMPLAINT FOR DAMAGES
14   Selene Finance LP, a Delaware Limited Partnership
     Company; Joe Davila, President and Chief Executive
                                                                    JURY TRIAL DEMAMNED
15   Officer at Selene Finance LP, individually as an officer
     and policymaker of the company; Hilary Jackson, Chief
16   Operating Officer at Selene Finance LP, individually as
     an officer and policymaker of the company;
17
                                     Defendants,
18

19

20

21
                                                       INTRODUCTION
22

23

24          I.   Almost 50 years ago, the United States Congress recognized the urgent need to protect consumers from

25               certain abusive financial practices in the area of Real Estate and passed the Real Estate Settlement

26               Procedures Act of 1974 ,12 U.S.C. 2601 et seq., (hereinafter "RESPA") in an effort to establish rules of the

27               road and give consumers adequate tools to combat the abuse perpetuated on them on the nationwide scale.

28                                                         PAGE I OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.2 Page 2 of 14



            After each Real Estate financial meltdown, RESPA was amended and enhanced in an effort to keep up wit

 2          ever-developing fraud and abuse techniques designed and implemented for profit by the best and brightest

 3          of America up on the Wall Street in New York City.

 4     2.   Additionally , the United States Congress has found abundant evidence of the use of abusive, deceptive, and

 5          unfair debt collection practices by many debt collectors, and has determined that abusive debt collection

 6          practices contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs, and to

 7          invasions of individual privacy. Congress passed the Fair Debt Collection Practices Act, 15 U.S .C. § 1692

 8          et seq. (hereinafter "FDCPA"), to eliminate abusive debt collection practices by debt collectors, to insure

 9          that those debt collectors who refrain from using abusive debt collection practices are not competitively

10          disadvantaged, and to promote consistent State action to protect consumers against debt collection abuses.

11     3.   Finally, early in 2020, in the face of the upcoming worldwide COVID-19 emergency, the United States

12          Congress urgently passed Coronavirus Aid, Relief, and Economic Security Act (hereinafter the "CARES

13          Act"), which was enacted on March 27, 2020, as Public Law 116-136, in an effort to adjust to the new

14          reality around us. The CARES Act was designed , in part, to avoid massive wave of mortgage defaults,

15          foreclosures , and evictions in the middle of the pandemic and corresponding housing and overall econimic

16          collapce. In urgently passing the CARES Act, US Congress rightfully concluded that there is no education

17          in the 3rd housing meltdown in two decades.

18     4.   This action arises out of blatant violations of RESPA, FDCPA and CARES Act by Defendants.

19

20                                                JURISDICTION AND VENUE

21     5.   This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. § 1331 because this is a federal

22          question pursuant to the Real Estate Settlement Procedures Act, I 2 U.S .C. § 2605 , et seq., Fair Debt

23          Collection Practices Act (FDCPA), 15 U.S .C. § 1692, et seq , the and the CARES Act.

24     6.   Venue is proper pursuant to 28 U.S .C. § 1391 because Plaintiffs are residents of the District, the real

25          property in quetion is located in the District, Defendants are licensed to do business in the District, and a

26          substantial pan of the events and conduct giving rise to the violations of law complained of herein occurred

27          in this District.

28                                                     PAGE 2 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.3 Page 3 of 14



 1

 2                                                            PARTIES

3      7.   Plaintiffs are natural persons residing in the City of Chula Vista, County of San Diego, and State of

4           California.

5      8.   Plaintiffs are "borrowers" as this term is defined in RESPA.

6      9.   Plaintiffs are "consumers" as this term is defined in FDCPA.

7      10. Plaintiffs are "borrowers" as this term is defined in the CARES Act

 8     11. Defendant Selene Finance LP ("Selene") is a Delaware LP, located at 9990 Richmond Avenue, Suite 400

 9          South, Houston, TX 77042 and is primarely engaged in mortgage servicing of non-perfornming FHA and

10          other government-related mortgage loans, among other activities.

11     12. Defendant Joe Davila is, and at all relevant times was, the President and Chief Exacutive Officer of Selene

12          Finance LP. Defendant Joe Davila is an individual who exerts sufficient control and dominance over the

13          Selene Finance LP and misuses the corporate structure for personal gain and to avoid personal

14          responsibility.

15     13. Defendant Hilary Jackson is , and at all relevant times was, a Chief Operating Officer of Selene Finance

16          LP. Defendant Hilary Jackson is an individual who exerts sufficient control and dominance over the Selen

17          Finance LP and misuses the corporate structure for personal gain and to avoid personal responsibility .

18

19                                               FACTUAL ALLEGATIONS

20     14. Sometime prior to March 2020, Defendants acquired the servicing rights to Plaintiffs' s mortgage loan,

21          secured by Plaintiffs primary residence in Chula Vista, California. At the time of the servicing rights

22          transfer, Plaintiffs' mortgage was in default, as this term is defined in the underlying loan contract for the

23          mortgage in question . Accepting defaulted mortgage loans, like Plaintifs', for servicing is a business choice

24          made by Defendants and such choice is drven by much higer servicing fees , associated with servicing

25          defaulted / non-performig mortgage loans, as compared to fees charged for servicing performing/non-

26          defaulted loans.

27

28                                                     PAGE 3 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.4 Page 4 of 14



       15. By accepting Plantiffs' loan in default for further servicing, Defendants waived any and all already narrow

 2          protections carved out for non-default mortgage servicers under FDCPA, and therefore are "debt collectors'

 3          as defined by the FDCPA, 15 U.S.C. § 1692a(6)(F). Simply put, in the pursuit of higher profits, Defendants

 4          willingly accepted a debt collectors' status.

 5     16. Long before COVID-19 pandemic started, the original default on the mortgage loan in question was curred

 6          by Plaintiffs.

 7                                   First Application for Loss Mitigation I Forebearance

 8     17. When the nationwide COVID-19 emergency was declared on On March 13, 2020, Plaintiffs were current

 9          on the mortgage in question , with the next payment due for March 2020.

10     18. Experiencing COVID-related loss of income and corresponding financial hardship, on 4/28/2020 Plaintiffs

11          mailed to Defendants an application for a temporary 180-day forbearance, outlining specific COVID-

12          related reasons for such request. Plaintiffs application for loss mitigation / forebearance (APPLICATION

13          1) was delivered to Defendants place of business on 5-4-2020 (USPS tracking number 9405-5036-9930-

14          0351-6338-64)

15     19. The receipt of the loss mitigation application triggered various statutory obligations on the part of the

16          Defendants. Specifically, as outlined in RESPA (12 CFR § 1024.41 (b)(2)):

17

        (2) Review of loss mitigation application submission -
18
         (i ) Requirements. lf a servicer receives a loss mitigation application 45 days or more before a foreclosure sa le, a servicer sha ll :

19         (A) Promptly upon receipt of a loss mitigation application , review the loss mitigation application to determine if the loss mitigation
           application is complete; and

20         ( B) Notify the borrower in writing within 5 days (excluding legal public holi days, Satur days , and Sun days) a~er receiving the loss
           mitigation application that the servicer acknowledges receipt of the loss mitigation application and that the servicer has determined that
           the loss mitigation application is eithe r complete or incomplete . If a loss m itigation application is incomplete, the noti ce shall state t he
21         additional documents and information the borrower must subm it to make the loss mitigation application complete and the applicable
           date pursuant to paragraph (b)(2)(ii) of this section . The notice to the borrower shall include a statement that the borrower should
22         consider contacting servicers of any other mortgage loans secured by the same property to discuss available loss mitigation options.

         (ii) Tim e period disclosure. The notice required pursuant to paragraph (b)(2)(i)(B) of thi s section must include a reasonable date by
         which the borrower should submit the documents and information necessary to make the loss mitigation application complete .
23

24

25
       20. Defendants simply ignored all of their obligations outlined above, violating multiple provisions of RESPA
26
            in the process. Specifically, with respect to Plaintiffs first application for loss mitigation (APPLICATION
27
            I):
28                                                                    PAGE 4 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.5 Page 5 of 14



       21. Defendants failed to acknowledge the receipt of the loss mitigation application within the time frame

 2         outlined in the law or ever, directly violating requirements outlined in 12 CFR § 1024.41 (b)(2)(i)(B)

 3         (RESPA violation 1)

 4     22. Defendants failed to review Plaintiffs application to determine if the application is complete or incomplete,

 5         directly violating requirements outlined in 12 CFR § 1024.41 (b)(2)(i)(A) (RESPA violation 2)

 6     23 . Defendants failed to notify Plaintiffs as to the determined status of Plaintiffs loss mitigation application

 7         (complete vs . incomplete) and corresponding next steps in the loss mitigation process, directly violating

 8         requirements outlined in 12 CFR § 1024.41 (b)(2)(i)(B) (RESPA violation 3)

 9     24. Defendants failed to evaluate Plaintiffs application for all loss mitigation options available to Plaintiffs,

10         directly violating requirements outlined in 12 CFR § 1024.41 (c)(l)(i) (RESPA violation 4)

11     25 . Defendants failed to provide Plaintiffs with a notice in writing stating the servicer's determination of which

12         loss mitigation options, if any, it will offer to the borrower on behalf of the owner or assignee of the

13         mortgage, directly violating requirements outlined in 12 CFR § 1024.41 (c)(l)(ii) (RESPA violation 5)

14     26. Defendants failed to offer short-term loss mitigation options to the Plaintiff, including those available base

15         upon an evaluation of an incomplete loss mitigation application, directly violating requirements outlined in

16         12 CFR § 1024.41 (c)(2)(iii) (RESPA violation 6).

17     27 . It is also clear from the text of the CARES Act, that due to the emergency nature of COVID-19 disaster, th

18         forebearance was designed to be as easy as possible, requiring as little as oral request to get done, so, as of

19         the day of Plaintiffs' loss mitigation request, there was no such thing as "incomplete application for loss

20         mitigation" in the context of CARES Act and COVID-related hardships. From the CARES Act:

21
                        (c ) REQU IREMEJ\' TS FOR SERVICERS .-
                              ( 1) IN GENERAL.- U pon receiving   a request fo r fo rbearance
22                      fro m a borrower under subsection (b), t he servicer shall with
                        no add itional documentation required other tha n the borrower's
23                      attest ation to a fi nancial hardship ca used by t he COV!b-19
                        emergency a nd wit h no fees , penalties, or interest (beyond
24                      t he a mou nts scheduled or calcul ated as if the borrower made
                        a ll contractual payments on time a nd in full under t h e terms
                        of t he mor tgage contract ) cha rged to the borrower in connection
25                      wit h t he fo r bearance, provide t he fo rbeara nce for up to 180
                        days, which may be extended fo r an additional peii od of u p
26                      to 180 days at t he requ est of t he borrower , provided that ,
                        t h e borrower's request fo r a n extension is made during the
                        covered period , a nd , at the borrower's request , eit her the initial
27                      or extended pe1iod of fo rbeara nce may be shortened.

28                                                     PAGE 5 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.6 Page 6 of 14



 1     28. Finally, with regards to Plaintiffs APPLICATIONl dated 4-28-202, Defendants failed to offer ill!Y COVID

 2         I 9-related loss mitigation option to the Plaintiff, directly violating requirements outlined in 12 CFR §

 3         1024.41 (c)(2)(v) (RESPA violation 7), and leaving the inevitable foreclosure and corresponding

 4         homelessness as the only option for Plaintiffs family.

 5                                               First Notice of Error

 6     29. Frustrated by the lack of any meaningfull progress on loss mitigation/ mortgage forebearance application,

 7         on 6-22-2020 Plaintiffs mailed to Defendants a formal Notice of Error (NOEi), outlining continued faulire

 8         to process loss mitigation / forebearance application as a clear servicing error on the part of Defendants.

 9     30. The formal Notice of Error, as defined at 12 CFR § 1024.35, is a communication from the borrowers to

10         their mortgage loan servicer about specific servicing error on the mortgage account.

11     31. Notice of Error must:

12         a) be in writing,

13         b) include the name of the borrower,

14         c) include information that enables the servicer to identify the borrower's mortgage loan account,

15         d) identify the error the borrower believes has occurred, and

16         e) be mailed to a specific address, designated by the servicer for receiving Notices of Error

17     32. All of the above elements were present in the Notice of Error mailed by Plaintiffs to Defendants on 6-22-

18         2020, and the document itself was clearly titled as "Notice of Error";

19     33 . Nevertheless, upon receipt of Plaintiffs Notice of Error, Defendants intentionally misrepresented the clear

20         nature of the communication in question in a corrupt attempt to avoid strict regulatory requrements

21         associated with the Notice of Error, by calling Plaintiffs' correspondence a "Request for loan information"

22         instead of "Notice of Error" in their response to it.

23     34. In furthering of their illegal conduct, Defendants failed to acknowledge the receipt of the Notice of Error

24         as such , directly violating requirements outlined in 12 CFR § 1024.35 (d)(RESPA violation 8) . Above-

25         mentioned section requires the specific acknowledgement of the receipt of a Notice of Error as such, and

26         not just acknowledgement of some correspondence received from the borrower. Receipt of the Notice of

27         Error triggers certain obligations on the part of the servicer, while most other correspondence from

28                                                     PAGE 6 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.7 Page 7 of 14



 1         borrowers do not. It is important for the predatory mortgage servicers to avoid acknowledging the receipt o

 2         the Notice of Error from the borrower to avoid corresponding compliance, and this is exactly what we see

 3         here.

 4     35 . Furthermore, Defendants failed to correct the error reported in the Notice of Error, directly violating

 5         requirements outlined in 12 CFR § 1024.35 (e)(l )(i)(A)(RESPA violation 9)

 6     36. Defendants failed to conduct a reasonable investigation of the error reported in the Notice of Error, directly

 7         violating requirements outlined in 12 CFR § 1024.35 (e)(l)(i)(B)(RESPA violation 10)

 8     37. Defendants failed to provide the borrower with a written notification that includes (1) a statement that the

 9         servicer has determined that no error occurred, (2) a statement of the reason or reasons for this

10         determination , (3) a statement of the borrower's right to request documents relied upon by the servicer in

11         reaching its determination, and (4) information regarding how the borrower can request such documents,

12         each time violating requirements outlined in 12 CFR § 1024.35 (e)(l)(i)(B)(RESPA violations 11 , 12, 13 ,

13         and 14)

14     38. Additionally , while intentionally misrepresenting the nature of the correspondence received from the

15         borrower to avoid strict compliance requirements, Defendants used a false, deceptive, and misleading

16         representation in connection with the collection of a debt in violation of 15 U.S .C. § 1692e (FDCPA

17         violation I )

18     39. Finally, in their half-baked response to Plaintiffs' Notice of Error (NOEi) , Defendants used a false,

19         deceptive, and misleading representation in connection with the collection of a debt in violation of I 5

20         U.S.C. § 1692e (FDCPA violation 2), by falsly asserting that Plaintiff's loan does not qualify for the loss

21         mitigation .

22

23                            Second Application for Loss Mitigation IForebearance

24     40. After no meaningfull answer was received from Defendants to the initial loss mitigation application dated

25         4/28/2020 or Notice of Error dated 6/22/2020, and with no end in sight for the COVID-19 worldwide

26         disaster, on August 10, 2020 Plaintiffs mailed to Defendants yet another application for loss

27         mitigation/forebearance. (hereinafter APPLICATION 2).

28                                                    PAGE 7OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.8 Page 8 of 14



       41 . On August I 4, 2020, Defendants acknowledged the receipt of Plaintiffs APPLICATION 2 by mailing the

 2         letter to the Plaintiffs' stating, in part:

 3     "Dear Mortgagor(s):
       We are in receipt of your application for assistance. Your application is determined to be facially complete with
 4     regard to the information we require to evaluate a loss mitigation application and we expect to complete our
       evaluation of your application in 30 days of the date it was received.(. .. ) We will make a decision on your
 5     request no later than 09/1312020.(. .. )"

 6
       42. "Facially Complete Application" for assistance is a very specific mortgage industry term as RESPA §
 7
           1024.4l(c)(2)(iv) defines it: a loss mitigation application shall be considered facially complete when a
 8
           borrower submits all the missing documents and information ( .. .) and when no additional information is
 9
           requested ( ... ). Simply put, after the review of the Plaintifs application for loss mitigation , Denedants
10
           themselves determined there is no additional paperwork needed to process the request.
II
       43 . Needless to say, Defendants failed to live up to their own 9/13/2020 APPLICATION 2 response deadline
12
           as well as statutory time requirements on handling a loss mitigation application. Specifically, with regards
13
           to Plaintiffs ' APPLICATION 2:
14
       44. Defendants failed to evaluate Plaintiffs application for all loss mitigation options available to Plaintiffs,
15
           directly violating requirements outlined in 12 CFR § 1024.41 (c)(l)(i) (RESPA violation 15)
16
       45 . Defendants failed to provide Plaintiffs with a notice in writing stating the servicer's determination of which
17
           loss mitigation options, if any , it will offer to the borrower on behalf of the owner or assignee of the
18
           mortgage, directly violating requirements outlined in 12 CFR § 1024.41 (c)(l)(ii) (RESPA violation 16)
19
       46. Defendants failed to offer short-term loss mitigation options to the Plaintiff, including those available base
20
           upon an evaluation of an incomplete loss mitigation application, directly violating requirements outlined in
21
           12 CFR § 1024.41 (c)(2)(iii) (RESPA violation 17).
22
       47 . Furthermore, oral declaration of the hardship is all that was required under the CARES Act to initiate
23
       mortgage forebearance, so the whole "processing" of Plaintiffs application by the Defendants was a sharade.
24
       48. Additionally , with regards to Plaintiffs APPLICATION 2 dated 8-10-2020, Defendants failed to offer ill!Y
25
           COVID-19-related loss mitigation option to the Plaintiff, directly violating requirements outlined in 12
26
           CFR § 1024.41 (c)(2)(v) (RESPA violation I 8), and moving Plaintiffs family to the brink of losing the
27
           house.
28                                                       PAGE 8 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.9 Page 9 of 14



       49 . Ultimately, on December 4 1\ 2020, after having completed application package in their hands since August

 2         2020, Defendants turned Plaintiffs' s loss mitigation application down for aledgedly failing to submit some

 3         phantom paperwork Defendants never asked for and did not need for precessing.

 4

 5                                              Second Notice of Error

 6     50. After Defendants failed to process Plaintiffs application for assstance by 9/13/2020 statutory deadlne, on

 7         9/22/2020 Plaintiffs mailed Defendants their second Notice of Error (NOE2), outlining failure to process

 8         Plaintiffs' loss mitigation applications as a clear servicing error on the part of Defendants.

 9     51. Defendants received Plaintiffs second Notice of Error from plaintiffs via USPS certified mail (tracking#

10         9405503699300035712441) shortly thereafter.

11     52. As with the first Notice of Error, the second one had all the elements of the Notice of Error and was clearly

12         titled as such.

13     53. True to the established pattern and practice, Defendants once again intentionally misrepresented the clear

14         nature of the communication in question in a corrupt attmpt to avoid strict regulatory requrements

15         associated with the Notice of Error, by calling Plaintiffs' Notice of Error a "correspondence requesting

16         information", instead of "Notice of Error" in their response to it. Needless to say, Plaintiffs 's second

17         "Notice of Error" went unanswerred , with the loss mitigation application in question ultimately getting

18         turned down on 12-4-2020, as outlined in paragraph 49 of this complaint.

19     54. With regards to Plaintiff's second Notice of Error (NOE2), Defendants failed to acknowledge the receipt of

20         the Notice of Error as such, directly violating requirements outlined in 12 CFR § 1024.35 (d)(RESPA

21         violation 18).

22     55 . Furthermore, Defendants failed to correct the error reported in the second Notice of Error, directly violatin

23         requirements outlined in 12 CFR § 1024.35 (e)(l)(i)(A)(RESPA violation 19)

24     56. Defendants failed to conduct a reasonable investigation of the error reported in the second Notice of Error,

25         directly violating requirements outlined in 12 CFR § 1024.35 (e)(I )(i)(B)(RESPA violation 20)

26     57. With regards to NOE2, Defendants failed to provide the borrower with a written notification that includes

27         ( 1) a statement that the servicer has determined that no error occurred, (2) a statement of the reason or

28                                                    PAGE 9 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.10 Page 10 of 14



            reasons for this determination, (3) a statement of the borrower's right to request documents relied upon by

 2          the servicer in reaching its determination, and (4) information regarding how the borrower can request such

 3          documents, each time violating requirements outlined in 12 CFR § 1024.35 (e)(l)(i)(B)(RESPA violations

 4          21, 22, 23, and 24)

 5      58. Additionally, while intentionally misrepresenting the nature of the correspondence received from the

 6          borrower to avoid strict compliance requirements, Defendants used a false, deceptive, or misleading

 7          representation in connection with the collection of a debt in violation of 15 U.S.C. § 1692e (FDCPA

 8          violation 3)

 9      59. Finally, oral declaration of the COVID-related hardship is all that was required under the CARES Act to

10          get the forebearance done, so the whole "processing" of Plaintiffs application from 8-14-2020 when it was

11          received by Defendants to 12-4-2020 when it was turned down was, once again , an ugly 4 month sharade

12          played by Defendants with foreclosure and homelessness for Plaintiffs family as an inevitable final act.

13

14                                             Third Notice of Error

15      60. On 12-1-2020, Plaintiff mailed to the Defendants a third Notice of Error (NOE3), unrelatd to the loss

16          mitigation issue discussed earlier. The reason for yet another Notice of Error was that Defendant' s

17          incorrectly changed the adjustable interest rate and term of payment on the Plaintiffs' mortgage effective

18          December 1st 2020, instead of loan anniversery on 5/l /2021 , when such change might be due.

19      61. This premature rate/term change caused Plaintiffs mortgage payment to increase from current $833 .85 per

20          month to $1,605.95 per month, causing actual damages of $772.10 per month for each month from

21          December 2020 to May 2021, or $772.10 x 5 month = $3,860.50 total.

22      62. As with the first two Notices of Error, the third one had all the elements of the Notice of Error and was

23          clearly titled as such.

24      63 . True to the established pattern and practice, Defendants for the third time intentionally misrepresented the

25          clear nature of the communication in question in a corrupt attmpt to avoid strict regulatory requrements

26          associated with the Notice of Error, by calling Plaintiffs' Notice of Error a "correspondence requesting

27

28                                                    PAGE 10 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.11 Page 11 of 14



 1          information", instead of "Notice of Error" in their response to it. Needless to say, Plaintiffs' s third "Notice

 2          of Error" went unanswerred and error in question was never corercted.

 3      64. With regards to Plaintiff's third Notice of Error (NOE3), Defendants failed to acknowledge the receipt of

 4          the Notice of Error as such, directly violating requirements outlined in 12 CFR § 1024.35 (d)(RESPA

 5          violation 25).

 6      65. Furthermore, Defendants failed to correct the error reported in the third Notice of Error, directly violating

 7          requirements outlined in 12 CFR § 1024.35 (e)(l)(i)(A)(RESPA violation 26)

 8      66. Defendants failed to conduct a reasonable investigation of the error reported in the third Notice of Error,

 9          directly violating requirements outlined in 12 CFR § 1024.35 (e)(l)(i)(B)(RESPA violation 27)

10      67. With regards to NOE3, Defendants failed to provide the borrower with a written notification that includes

11          (1) a statement that the servicer has determined that no error occurred, (2) a statement of the reason or

12          reasons for this determination , (3) a statement of the borrower's right to request documents relied upon by

13          the servicer in reaching its determination, and (4) information regarding how the borrower can request such

14          documents, each time violating requirements outlined in 12 CFR § 1024.35 (e)(l)(i)(B)(RESPA violations

15          28, 29, 30, and 3 I)

16      68 . Additionally, while intentionally misrepresenting the nature of the correspondence received from the

17          borrower to avoid strict compliance requirements, Defendants used a false, deceptive, or misleading

18          representation in connection with the collection of a debt in violation of I 5 U.S.C. § I 692e (FDCPA

19          violation 4)

20      69. Handling of the Plaintiffs third Notice of Error on the unrelated subject exactly the same corrupt way as the

21          first two Notices of Error, clearly demonstrates the pattern of non-compliance Defendants have created and

22          continue to operate in.

23      70. Furthermore, dozens of court cases and hundreds of online reviews are currently describing same patterns

24          of non-compliance as Plaintiffs experienced first hand, so pattern and practice of non-compliance on the

25          part of the Defendants is self-evident to anyone with the internet access.

26

27

28                                                     PAGE 11 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.12 Page 12 of 14



                                                  CAUSES OF ACTION

 2                                                     COUNTl

 3                                  Real Estate Settlement Procedures Act (RESPA)

 4                                             12 U.S.C. §§ 2601 Et Seq.

 5      71. Plaintiffs repeat, re-allege, and incorporate by reference, all other paragraphs.

 6      72. The foregoing acts and omissions constitute numerous and multiple violations of the RESP A, including but

 7          not limited to each and every one of the abovecited provisions of the RESPA, 12 U.S.C. §§ 2601 Et Seq.

 8      73 . As a result of each and every violation of the RESPA, Plaintiffs are entitled to any actual damages,

 9          statutory damages in an amount of $2,000 per violation, punitive and other damages, reasonable attorney ' s

10          fees and costs of litigation , among other remedies, from the Defendants.

11

12                                                   COUNT2

13                                Fair Debt Collection Practices Act (FDCPA)

14                                         15 U.S.C. §§ 1692 Et Seq.

15      74. Plaintiffs repeat, re-allege, and incorporate by reference, all other paragraphs.

16      75. The foregoing acts and omissions constitute numerous and multiple violations of the FDCPA, including bu

17          not limited to each and every one of the abovecited provisions of the FDCPA, 15 U.S.C. §§ 1692 Et Seq.

18      76. As a result of each and every violation of the FDCPA, Plaintiffs are entitled to any actual damages,

19          statutory damages in an amount up to $1 ,000, punitive and other damages , reasonable attorney's fees and

20          costs of litigation, among other remedies, from the Defendants.

21

22                                                PRAYER FOR RELIEF

23      77. WHEREFORE, Plaintiffs prays that judgment be entered against Defendant, and Plaintiffs be awarded

24          damages from Defendant, as follows:

25               •   An award of actual damages pursuant to RESP A and FDCPA

26               •   An award of statutory damages of $2,000 per violation pursuant to RESPA

27               •   An award of statutory damages of $1 ,000 pursuant to FDCPA

28                                                     PAGE 12 OF 13
     Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.13 Page 13 of 14



               •    An award of costs of litigation and reasonable attorney ' s fees pursuant to RESP A and FDCPA

 2             •    An award of punitive damages of $1 ,000,000 from Defendant Selene Finance LP

 3             •    An award of punitive damages of $100,000 each from Defendants Joe Davila and Hilary Jackson

 4             •    A Court ordered permanent revocation of CA Dept of Financial Protection license number

 5                  4130818 issued to Defendant Selene Finance LP, to prevent Defendant Selene Finance LP from

 6                  running predatory mortgage servicing operation and causing further damage to homeowners here

 7                  in California.

 8             •    A five year ban imposed on Defendant Joe Davila, preventing him from acting as an officer or

 9                  other corporate executive of any mortgage-related business.

JO             •    A lifetime ban imposed on Defendant Hilary Jackson, preventing her from acting as an officer or

11                  other executive of any mortgage-related business, given her past role as a policymaker at

12                  Countrywide Home Loans, that resulted in massive mortgage meltdown less that a decade ago .

13
               •    Other special, general , compensatory , and punitive damages to be determined at trial.
14
           Pursuant to the seventh amendment to the Constitution of the United States of America, Plaintiff is entitled
15
           to, and demands, a trial by jury.
16

17
           DATED: March 23 rd , 2021
18

19
           Respectfully Submitted,
20
                                                        Isl Victoria Amelina
                                                        VICTORIA AMELINA , Plaintiff Pro Se
21
                                                        Isl Michael Sapelkin
22                                                      MICHAEL SAPELKIN , Plaintiff Pro Se
23
                                                        1355 Nicolette Ave Unit 1313, Chula Vista, CA 91913
                                                        (619) 721-3302
24                                                      Vita.amelina@gmail .com
25

26

27

28                                                  PAGE 13 OF 13
Case 3:21-cv-00512-CAB-LL Document 1 Filed 03/23/21 PageID.14 Page 14 of 14




                           llRICATE
                           Coort Name: USOC Ca 1ifomi a Soothem
                           Divisirn: 3
                           Roceipt t-unber: CAS128454
                           Cashier ID: akukura
                           Transaction Date: 03/23/2021
                           Payer Name: Michael Sapelkin
                           CIVIL FILI~ FEE- ij)N-PRISO~
                            For : Michael Sapelkin
                            Case/Party: D-CAS-3-21-CV--OJ0512-001
                            Amruit :        $402 .00
                           CREDIT CARO
                            Amt Tendered : $402 .00
                           Total D..Je :   1402 .00
                           Total Tendered: 402.00
                           Change Amt :     0.00

                           There wi 11 be a fee of $53 .00
                           charged for any returned check .
